2005 WI 23
Wisconsin Bell, Inc., (d/b/a Ameritech Wisconsin), a Wisconsin corporation, Petitioner-Respondent-Cross-Appellant-Petitioner,
v.
Public Service Commission of Wisconsin, Respondent-Appellant-Cross-Respondent,
Sprint Telecommunications, Inc., Excel Telecommunications, Inc., and AT&T Communications of Wisconsin L.P., Co-Appellants-Cross-Respondents.
No. 02-3163.
Supreme Court of Wisconsin.
Oral Argument: October 26, 2004.
Opinion Filed: March 17, 2005.
For the petitioner-respondent-cross-appellant-petitioner there were briefs by John E. Flanagan, Jordan J. Hemaidan and Michael Best & Friedrich, LLP, Madison, and oral argument by John E. Flanagan.
For the respondent-appellant-cross-respondent there was a brief by Diane M. Ramthun, Steven Levine and the Public Service Commission of Wisconsin, Madison, and oral argument by Diane M. Ramthun.
For the co-appellants-cross-respondents there was a brief by Peter L. Gardon, Stephen J. Liccione and Reinhart Boerner Van Deuren, S.C., Madison (on behalf of Excel Telecommunications and Sprint Communications, Inc., L.P.); and by Arthur J. LeVasseur and Fischer, Franklin & Ford, Detroit, MI (on behalf of AT&T Communications of Wisconsin, L.P.), and oral argument by Stephen J. Liccione.
¶1 PER CURIAM.
The court is equally divided on the question of whether the published decision of the court of appeals, Wisconsin Bell, Inc. v. Public Service Commission of Wisconsin, 2004 WI App 8, 269 Wis. 2d 409, 675 N.W.2d 242, should be affirmed or reversed. JUSTICE ANN WALSH BRADLEY, JUSTICE DAVID T. PROSSER, AND JUSTICE LOUIS B. BUTLER, JR. would affirm; JUSTICE JON P. WILCOX, JUSTICE N. PATRICK CROOKS, AND JUSTICE PATIENCE D. ROGGENSACK would reverse. CHIEF JUSTICE SHIRLEY S. ABRAHAMSON did not participate.
¶2 Accordingly, the decision of the court of appeals is affirmed.